       Case 1:18-cv-10626-VSB-GWG Document 54 Filed 09/23/20 Page 1 of 1

                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
                                                                      212.653.8701 fax
                                                                      www.sheppardmullin.com

                                                                      212.653.8702 direct
                                                                      tmax@sheppardmullin.com

                                                       September 23, 2020

BY ECF
The Honorable Judge Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


        Re:      Chanel, Inc. v. The RealReal, Inc.; Civil Action No. 18-cv-10626-VSB-GWG

Dear Judge Gorenstein:

        We represent plaintiff Chanel, Inc. in the above-referenced matter. It has recently come
to our attention that Exhibits A and B were inadvertently omitted from the filing of our
September 18, 2020 letter concerning the discovery dispute currently pending before Your
Honor (see Docket Nos. 50, 51 and 52). Accordingly, we are attaching Exhibits A and B hereto
for Your Honor’s reference. We apologize for any inconvenience.

        The parties thank the Court for its time and attention to this matter.



                                                       Respectfully submitted,

                                                       /s/ Theodore C. Max

                                                       Theodore C. Max


TCM:er
cc:  All Counsel




SMRH:4847-9617-2236.1
